               Case 19-12378-KBO              Doc 1018        Filed 05/14/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                                       Chapter 11

 DURA AUTOMOTIVE SYSTEMS, LLC, et                             Case No. 19-12378-KBO
 al., 1
                                                              (Jointly Administered)

                      Debtors.                                RE: D.I. 909

    CERTIFICATE OF NO OBJECTION REGARDING FOURTH MONTHLY FEE
  APPLICATION OF BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP FOR
  COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
      EXPENSES INCURRED AS DELAWARE COUNSEL TO THE OFFICIAL
      COMMITTEE OF UNSECURED CREDITORS FOR THE PERIOD FROM
                MARCH 1, 2020 THROUGH MARCH 31, 2020

          The undersigned hereby certifies that, as of the date hereof, no answer, objection or other

responsive pleading has been received to the Fourth Monthly Fee Application of Benesch,

Friedlander, Coplan & Aronoff LLP for Compensation for Services Rendered and For

Reimbursement of Expenses Incurred as Delaware Counsel to the Official Committee of

Unsecured Creditors for the Period from March 1, 2020 through March 31, 2020 [D.I. 909]

(the “Application”), filed on April 22, 2020. The undersigned further certifies that after reviewing

the Court’s docket in these cases, no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Application, objections to the Application were to

be filed and served no later than May 13, 2020 at 4:00 p.m. (ET). Pursuant to the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Professionals [D.I. 389], dated December 3, 2019, the Debtors are authorized to pay eighty percent


1
  The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems, LLC
(8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating, LLC
(2304); and NAMP, LLC (3693).



12711410 v1
             Case 19-12378-KBO          Doc 1018      Filed 05/14/20     Page 2 of 2




(80%) of the fees and one hundred percent (100%) of the expenses requested in the Application

upon the filing of this Certification of No Objection and without the need for entry of a Court order

approving the Application.

Dated: May 14, 2020                     BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware             & ARONOFF LLP

                                        By: /s/ Jennifer R. Hoover
                                        Jennifer R. Hoover (No. 5111)
                                        Kevin M. Capuzzi (No. 5462)
                                        John C. Gentile (No. 6159)
                                        222 Delaware Avenue, Suite 801
                                        Wilmington, DE 19801
                                        Tel: (302) 442-7010
                                        Fax: (302) 442-7012
                                        Email: jhoover@beneschlaw.com
                                                  kcapuzzi@beneschlaw.com
                                                  jgentile@beneschlaw.com

                                        -and-

                                        Oscar N. Pinkas (admitted pro hac vice)
                                        Lauren Macksoud (admitted pro hac vice)
                                        DENTONS US LLP
                                        1221 Avenue of the Americas
                                        New York, NY 10020
                                        Telephone: (212) 768-6700
                                        Facsimile: (212) 768-6800
                                        Email: oscar.pinkas@dentons.com
                                               lauren.macksoud@dentons.com

                                      Counsel to the Official Committee of Unsecured Creditors




                                                 2
